DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 11/11/2021, with respect to Double patenting rejection and 102-103 rejections have been fully considered and are persuasive.  The Double patenting rejection and 102, 103rejections have been withdrawn. 
Applicant has filed a terminal disclaimer against U.S. patent No. 10,726,837 along with this response. The non- statutory double-patenting rejection is withdrawn.
Based on the applicant’s amendment the 112f claim interpretation is withdrawn.
Applicant has amended independent claim 1 to include that the controller is configured to "stop transmitting, to the first voice interactive service, content that follows a detected utterance of the second keyword in the voice content following a detected utterance of the first keyword, and transmitting the content to the second voice interactive service in response to the detected utterance of the second keyword in the voice content following the Application No. 16/911,202Docket No. 515218.5000141detected utterance of the first keyword." This amended feature, based on original claim 5 of the parent application, which was incorporated into the granted claim 1 of the parent application as patentable over a set of prior art references identify to the ones relied on in this Office Action for the Section 103 rejections. Therefor the prior art references of record fail to disclose the amended feature above. Claim 1 is thus in condition for allowance. 
Allowable Subject Matter
Claims 1-18 are allowed.
Applicant has amended independent claim 1 to include that the controller is configured to "stop transmitting, to the first voice interactive service, content that follows a detected utterance of the second keyword in the voice content following a detected utterance of the first keyword, and transmitting the content to the second voice interactive service in response to the detected utterance of the second keyword in the voice content following the Application No. 16/911,202Docket No. 515218.5000141detected utterance of the first keyword." This amended feature, based on original claim 5 of the parent application, which was incorporated into the granted claim 1 of the parent application as patentable over a set of prior art references identify to the ones relied on in this Office Action for the Section 103 rejections. Therefor the prior art references of record fail to disclose the amended feature above. Claim 1 is thus in condition for allowance. The Lawrence reference describes system and method for a combined usage and management of a plurality of virtual assistants that may be simultaneously available on the same device. Fig. 1 of Lawrence, Alexa 102, Cortana, 104, Real Speech 106 and Other 108 (which simply represents any generic assistant) may be activated using a key phrase. Each assistant, 102-108, listens for an utterance of their key phrase and, when the key phrase is recognized, the assistant tries to execute whatever task or service request follows. For example, a microphone on the device 100 may hear "Alexa, what is the weather in Bangalore?" Only Alexa 102, should try to respond to the question that follows the key phrase utterance of "Alexa" 110. Similarly, Cortana 104 may respond to its key phrase "Hey Cortana" 112 and Real Speech 114 may respond to "Hello Computer" 114. In this example, Alexa 102 may go to the cloud 109, where remote servers process the utterance, search for the "weather in Bangalore" and deliver the current Bangalore weather conditions to the user. Lawrence describes that a plurality of virtual assistants may be simultaneously available on the same device and each assistant may be preferred for a particular task, and selected assistants may be activated by substituting their key phrase when another was actually uttered. Lawrence describes a key phrase replacement circuit 158 may delete the actual key phrase uttered by the user and substitute therefor the key phrase for the assistant 102-108 determined by the assistant selection module 156. One this may be done is with a virtual microphone driver 160 that may route 162 the key phrase and the task to the assistants 102-108. The output of the virtual microphone driver 160 may go to all the assistants 102-106, but only the selected assistant will respond since only it will recognize the key phrase. In other words, the selected assistant 102-104 may be "tricked" into responding since its key phrase was inserted into the user's utterance whether or not it was the actual key phrase uttered. That is, Lawrence includes deleting the actual key phrase uttered by the user and substituting therefor the key phrase for the assistant 102-108 determined by the assistant selection module 156 to trick a selected assistant to respond. In Lawrence, the output of the virtual microphone driver goes to all the assistants. Which means, the voice content received by the microphone is sending to all the assistants without further selection, which is different from the recited features of claim 1, which is directed to switch the transmitting of the voice content from a first service to a second service based on the second keyword in the voice content. Thus, Lawrence fails to expressly or inherently disclose the recited features of claim 1. 
For these reasons the examiner believes independent claim 1 is allowable over the cited art, additionally dependent claims 2-18 further narrow the scope of the independent claim and are allowable for the same reasons.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656